                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     -% DQ LQGLYLGXDO                                         FY HSG
                                                                               -67
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE ; ORDER
    * +263,7$/,7< //& HW DO                        (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, 5RPDQ 0DUWLQH]                        , an active member in good standing of the bar of
     'LVWULFW RI &ROXPELD         , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: FUDLJVOLVW ,QF                             in the
                                                                3HUU\ - 9LVFRXQW\
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      /DWKDP :DWNLQV //3  (OHYHQWK 6W 1:            /DWKDP :DWNLQV //3  0RQWJRPHU\ 6W
    6WH  :DVKLQJWRQ '&                    6WH  6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    URPDQPDUWLQH]#OZFRP                               SHUU\YLVFRXQW\#OZFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               V 5RPDQ 0DUWLQH]
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of 5RPDQ 0DUWLQH]                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the
                                                              he party.

   Dated: 4/9/2020
                                                           UNITED
                                                            NITED STA
                                                                  STATES
                                                                    ATES DISTRICT/MAGISTRAT
                                                                         DISTRICT/MAGISTRATE
                                                                                          TE JU
                                                                                             JJUDGE
                                                                                               UDG

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                           Roman Martinez
         was duly qualified and admitted on May 13, 2011 as an attorney and counselor entitled to
         practice before this Court; and is, on the date indicated below, an Active member in good
                                              standing of this Bar.




                                                                            In Testimony Whereof,
                                                                        I have hereunto subscribed my
                                                                        name and affixed the seal of this
                                                                             Court at the City of
                                                                         Washington, D.C., on March
                                                                                   20, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
